Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/171,188 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The examiner considers the term “undulations” to define any up and down pattern such as ridges or ribs that have vertical walls. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,472,570 to Moran in view of US Patent 9,657,489 to Harper. Moran teaches a refrigerator comprising an outer wrapper (32,132) (first member) and an inner wrapper (30,130) (second member). An insulating material (41,42,141) is disposed in the cavity that is defined between the inner and outer wrapper as best seen in figures 2 and 4. Wrapper structural reinforcements (38) are attached to the inner side of the outer wrapper such that they extend into the cavity as best seen in figure 2. Liner structural reinforcements (38) are attached to the outer side of the inner liner such that they extend into the cavity as best seen in . 
Moran does not expressly disclose that the reinforcements are positioned at an oblique angle with a front edge of the outer wrapper. Harper teaches a method and structure for reinforcing a panel. The structure reinforcements/ribs (2, 2’, 22) are integrally formed/shaped into the panel (3, 3’,31) are positioned in a isogrid pattern as seen in figures 1-3. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Moran by repalcing the structural reinforcements with the integrally formed ribs in a isogrid pattern as taught by Harper increase strength in the panel while reducing weight.  The examiner considers that the isogrid pattern has some of the ribs located at an oblique angle relative to the front edge of the wrapper.

Claims 1-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,472,570 to Moran in view of US Patent 9,657,489 to Harper as applied to claim 11 above, and further in view of US Patent Publication 2014/0346942 to Kim. Moran in view of Harper discloses every element as claimed and discussed above except the cavity having a partial vacuum. Kim teaches a refrigerator that is composed of an inner liner (24) and outer wrapper (22) that define a cavity that is filled a foam insulation material (46). Once the foam is filled a partial vacuum (S5) is created in the cavity to increase the insulated value to the cavity. . 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,899,068 to Jung in view of US Patent 9,657,489 to Harper. Jung teaches a refrigerator with a vacuum cavity defined by an outer wrapper (120, 220, 320) and an inner liner (110, 210,310). The inner liner has integrally formed liner structural reinforcements (150a, 250a, 350a). The outer wrapper has integrally formed wrapper structural reinforcements (150b, 250b, 350b). As best seen in figure 4 and 9, the reinforcements are free from engagement with one another. The wrapper, liner, and reinforcements are formed from metal. As seen in figure 3 and 7, the reinforcements are in distinct sections having an axis with some perpendicular and some overlapping to the others. As best seen in figures 7 and 9, the undulations are visible in the outer surface of the outer wrapper. An insulation material (400) is located in the cavity. 
Jung does not expressly disclose that the reinforcements are positioned at an oblique angle with a front edge of the outer wrapper. Harper teaches a method and structure for reinforcing a panel. The structure reinforcements/ribs (2, 2’, 22) are integrally formed/shaped into the panel (3, 3’,31) are positioned in a isogrid pattern as seen in figures 1-3. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Jung by replacing the structural reinforcements with the integrally formed ribs in a isogrid pattern as taught by Harper increase strength in the panel while reducing 
It should be noted while the embodiments of Jung teach a supporting portion (140,240,340) between the inner and outer members, Jung also teaches a desire to minimize the amount of supporting portions (Jung ‘068, Col 6, line 50-54). The examiner considers one of ordinary skill in the art to recognize that the desire to minimize would lead to an implied embodiment that would have no supporting portions and therefore the supporting portions would not be part of the combination above with Harper. 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,899,068 to Jung in view of US Patent 8,944,541 to Allard. Jung teaches a refrigerator with a vacuum cavity defined by an outer wrapper (120, 220, 320) and an inner liner (110, 210,310). The inner liner has integrally formed liner structural reinforcements (150a, 250a, 350a). The outer wrapper has integrally formed wrapper structural reinforcements (150b, 250b, 350b). As best seen in figure 4 and 9, the reinforcements are free from engagement with one another. The wrapper, liner, and reinforcements are formed from metal. As seen in figure 3 and 7, the reinforcements are in distinct sections having an axis with some perpendicular and some overlapping to the others. As best seen in figures 7 and 9, the undulations are visible in the outer surface of the outer wrapper. An insulation material (400) is located in the cavity. Jung does not expressly disclose that the reinforcements are positioned at an oblique angle with a front edge of the outer wrapper.

It should be noted while the embodiments of Jung teach a supporting portion (140,240,340) between the inner and outer members, Jung also teaches a desire to minimize the amount of supporting portions (Jung ‘068, Col 6, line 50-54). The examiner considers one of ordinary skill in the art to recognize that the desire to minimize would lead to an implied embodiment that would have no supporting portions and therefore the supporting portions would not be part of the combination above with Allard. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637